NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                     JAN 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JOSUE ISAI SANTOS-PORTILLO, AKA                   No.   15-72204
 Josue Issai Santos-Portillo,
                                                   Agency No. A205-004-833
          Petitioner,

 v.                                                MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

          Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Josue Isai Santos-Portillo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo constitutional claims and questions of law. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Santos-Portillo’s motion

to reopen for failure to establish exceptional circumstances, where he failed to

attend his hearing because he forgot the date of his hearing due to stress and

confusion. See 8 C.F.R. §1003.23(b)(4)(ii); 8 U.S.C. §1229a(e)(1); Valencia-

Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (no exceptional

circumstances where petitioner forgot the scheduled time of her hearing).

      Contrary to Santos-Portillo’s contention, the agency applied the correct legal

standard and did not fail to address relevant factors or evidence. See Celis-

Castellano, 298 F.3d 888, 892 (9th Cir. 2002) (applying a totality of the

circumstances test to determine whether exceptional circumstances were present);

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the agency must consider

the issues raised and express its decision “in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted” (citation

and quotation marks omitted)). Nor did the BIA err in distinguishing Santos-

Portillo’s case from Singh v. INS, 213 F.3d 1050, 1052 (9th Cir. 2000), where

Santos-Portillo’s only possible relief from removal was discretionary.




                                          2                                      15-72204
      Santos-Portillo has not established that the agency violated his due process

rights by denying the motion. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   15-72204